
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3737
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 9, 2009
			Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To amend the Small Business Act to improve
		  the Microloan Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Microlending Expansion
			 Act of 2009.
		2.Microloan credit
			 building initiativeSection
			 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended by adding at the
			 end the following:
			
				(14)Credit
				reporting informationThe
				Administrator shall establish a process, for use by an intermediary making a
				loan to a borrower under this subsection, under which the intermediary shall
				provide to the major credit reporting agencies the information about the
				borrower, both positive and negative, that is relevant to credit reporting,
				such as the payment activity of the borrower on the loan. Such process shall
				allow an intermediary the option of providing information to the major credit
				reporting agencies through the Administration or
				independently.
				.
		3.Flexible credit
			 termsSection 7(m) of the
			 Small Business Act (15 U.S.C. 636(m)), as amended by this Act, is further
			 amended—
			(1)in paragraph (1)(B)(i) by striking
			 short-term,;
			(2)in paragraph
			 (6)(A) by striking short-term,; and
			(3)in paragraph
			 (11)(B) by striking short-term,.
			4.Increased program
			 participationSection 7(m)(2)
			 of the Small Business Act (15 U.S.C. 636(m)(2)) is amended—
			(1)in subparagraph
			 (A) by striking paragraph (10) and inserting paragraph
			 (11); and
			(2)by amending
			 subparagraph (B) to read as follows:
				
					(B)has—
						(i)at
				least—
							(I)1 year of
				experience making microloans to startup, newly established, or growing small
				business concerns; or
							(II)1 full-time
				employee who has not less than 3 years of experience making microloans to
				startup, newly established, or growing small business concerns; and
							(ii)at least—
							(I)1 year of
				experience providing, as an integral part of its microloan program, intensive
				marketing, management, and technical assistance to its borrowers; or
							(II)1 full-time employee who has not less than
				1 year of experience providing intensive marketing, management, and technical
				assistance to
				borrowers.
							.
			5.Increased limit
			 on intermediary borrowingSection 7(m)(3)(C) of the Small Business Act
			 (15 U.S.C. 636(m)(3)(C)) is amended—
			(1)by striking $750,000 and
			 inserting $1,000,000;
			(2)by striking $3,500,000 and
			 inserting $7,000,000; and
			(3)by adding at the
			 end the following: The Administrator may treat the amount of $7,000,000
			 in this subparagraph as if such amount is $10,000,000 if the Administrator
			 determines, with respect to an intermediary, that such treatment is
			 appropriate..
			6.Expanded borrower
			 education assistanceSection
			 7(m)(4)(E) of the Small Business Act (15 U.S.C. 636(m)(4)(E)) is
			 amended—
			(1)in clause (i) by striking 25
			 percent and inserting 35 percent; and
			(2)in clause (ii) by striking 25
			 percent and inserting 35 percent.
			7.Young Entrepreneurs
			 programSection 7(m)(4) of the
			 Small Business Act (15 U.S.C. 636(m)(4)) is amended by adding at the end the
			 following:
			
				(G)Young
				Entrepreneurs program
					(i)In
				generalAn intermediary that receives a grant under paragraph
				(1)(B)(ii) may establish a program for the geographic area served by such
				intermediary that provides to young entrepreneurs technical assistance
				regarding the following:
						(I)Establishing or
				operating a small business concern in the geographic area served by the
				intermediary.
						(II)Acquiring or
				securing financing to carry out the activities described in subclause
				(I).
						(ii)Young
				entrepreneur definedFor purposes of this subparagraph, a young
				entrepreneur is an individual who—
						(I)is 25 years of age
				or younger; and
						(II)has resided in the geographic area served
				by the intermediary for not less than 2 years.
						(iii)Good faith
				effort requirementIf a young entrepreneur who receives technical
				assistance under this subparagraph from an intermediary establishes or operates
				a small business concern, the young entrepreneur shall make a good faith effort
				to establish or operate such concern in the geographic area served by the
				intermediary.
					(iv)Deferred
				repaymentIf a small business concern established or operated by
				a young entrepreneur receives a loan under this subsection, such concern may
				defer repayment on such loan for a period of not more than 6 months beginning
				on the date that such concern receives the final disbursement of such
				loan.
					.
		8.Interest rates
			 and loan sizeSection 7(m) of
			 the Small Business Act (15 U.S.C. 636(m)), as amended by this Act, is further
			 amended—
			(1)in paragraph
			 (3)(F)(iii) by striking $7,500 and inserting
			 $10,000;
			(2)in paragraph (6)(C)(i) by striking
			 $7,500 and inserting $10,000; and
			(3)in paragraph (6)(C)(ii) by striking
			 $7,500 and inserting $10,000.
			9.Reporting
			 requirementSection 7(m) of
			 the Small Business Act (15 U.S.C. 636(m)), as amended by this Act, is further
			 amended by adding at the end the following:
			
				(15)Reporting
				requirementNot later than 90
				days after the end of each fiscal year, the Administrator shall submit to the
				Committee on Small Business of the House of Representatives and the Committee
				on Small Business and Entrepreneurship of the Senate a report that includes,
				with respect to such fiscal year of the microloan program, the
				following:
					(A)The names and
				locations of each intermediary that received funds to make microloans or
				provide marketing, management, and technical assistance.
					(B)The amounts of
				each loan and each grant provided to each such intermediary in such fiscal year
				and in prior fiscal years.
					(C)A description of
				the contributions from non-Federal sources of each such intermediary.
					(D)The number and
				amounts of microloans made by each such intermediary to all borrowers and to
				each of the following:
						(i)Women entrepreneurs and business
				owners.
						(ii)Low-income entrepreneurs and business
				owners.
						(iii)Veteran entrepreneurs and business
				owners.
						(iv)Disabled entrepreneurs and business
				owners.
						(v)Minority entrepreneurs and business
				owners.
						(E)A description of
				the marketing, management, and technical assistance provided by each such
				intermediary to all borrowers and to each of the following:
						(i)Women entrepreneurs and business
				owners.
						(ii)Low-income entrepreneurs and business
				owners.
						(iii)Veteran entrepreneurs and business
				owners.
						(iv)Disabled entrepreneurs and business
				owners.
						(v)Minority entrepreneurs and business
				owners.
						(F)The number of jobs
				created and retained as a result of microloans and marketing, management, and
				technical assistance provided by each such intermediary.
					(G)The repayment
				history of each such intermediary.
					(H)The number of
				businesses that achieved success after receipt of a
				microloan.
					.
		10.Surplus interest
			 rate subsidy for businessesSection 7(m) of the Small Business Act (15
			 U.S.C. 636(m)), as amended by this Act, is further amended by adding at the end
			 the following:
			
				(16)Interest
				assistanceThe Administrator
				is authorized to make grants to intermediaries for the purposes of reducing
				interest rates charged to borrowers that receive financing under this
				subsection.
				.
		11.Authorization of
			 appropriationsSection 20 of
			 the Small Business Act (15 U.S.C. 631 note) is amended by inserting after
			 subsection (e) the following:
			
				(f)Fiscal years
				2010 and 2011 with respect to section
				7(m)
					(1)Program
				levelsFor the programs authorized by this Act, the
				Administration is authorized to make during each of fiscal years 2010 and
				2011—
						(A)$80,000,000 in technical assistance grants,
				as provided in section 7(m);
						(B)$110,000,000 in
				direct loans, as provided in section 7(m); and
						(C)$10,000,000 in
				interest assistance grants, as provided in section 7(m)(16).
						(2)Authorization of
				appropriationsThere is authorized to be appropriated such sums
				as may be necessary to carry out paragraph
				(1).
					.
		12.RegulationsExcept as otherwise provided in this Act or
			 in amendments made by this Act, after an opportunity for notice and comment,
			 but not later than 180 days after the date of the enactment of this Act, the
			 Administrator shall issue regulations to carry out this Act and the amendments
			 made by this Act.
		
	
		
			Passed the House of
			 Representatives November 7, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
